OPINION
WINTERSHEIMER, Justice.
This appeal is from a unanimous Court of Appeals opinion reversing the decision of the circuit court that affirmed the district court’s granting of a motion to dismiss a concealed weapon charge. Mohammad entered a plea of not guilty to the charged offenses at an initial appearance, and successfully moved the district court to dismiss the concealed weapon charge prior to any trial because of the exception *590codified under KRS 527.020. This Court accepted discretionary review.
The question before this Court is whether the phrase “glove compartment” refers to any compartment in a vehicle or to a specific compartment. The sole issue is whether the “glove compartment” exception in KRS 527.020(5), presently codified as KRS 527.020(8), should be interpreted broadly as including all interior, factory-installed compartments within the vehicle.
After careful review, we affirm the decision of the Court of Appeals finding that the exception in KRS 527.020(8) plainly and unambiguously applies only to regular, factory-installed glove compartments, and not to any other compartments inside a vehicle.
The facts of this case are not in dispute. Mohammad was arrested for driving under the influence, and a search of his vehicle revealed a loaded 9mm handgun located inside a center console between the two front seats of his vehicle. The district court granted Mohammad’s motion to dismiss the concealed weapon charge on the ground that the phrase “glove compartment” in KRS 527.020 refers to any factory-installed compartment in the vehicle. The circuit court affirmed the district court. The Court of Appeals reversed, finding that the phrase “glove compartment” plainly and unambiguously exempts only weapons stored inside the compartment in the dashboard on the passenger’s side of the vehicle, commonly known as the glove compartment.
When the statute is plain and unambiguous, the language of the statute is to be given full effect as written. Lynch v. Commonwealth, 902 S.W.2d 813, 814 (Ky.1995). KRS 446.080(4) requires that the words are to be given their common usages. This Court should not resort to the task of deciphering legislative intent in order to interpret the language of a statute which is abundantly clear. Stephenson v. Woodward, 182 S.W.3d 162, 172 (Ky.2005). Even if the language of the statute is not abundantly clear, the Court’s analysis of legislative intent must refer to “the words used in enacting the statute rather than surmising what may have been intended but was not expressed.” Commonwealth v. Allen, 980 S.W.2d 278, 280 (Ky.1998).
The relevant portion of KRS 527.020(8) expressly provides that “a firearm or other deadly weapon shall not be deemed concealed on or about the person if it is located in a glove compartment, regularly installed in a motor vehicle by its manufacturer.” A glove compartment is “a small storage cabinet in the dashboard of an automobile.” Webster’s New Collegiate Dictionary 486 (8th ed.1981). In contrast, a center console is “a small storage cabinet between the bucket seats in an automobile.” Id. at 240. Giving the express language of the statute its common usage, the statute plainly and unambiguously exempts weapons from the prohibition against carrying concealed weapons provided that the weapon is stored within a regular, manufacturer-installed “glove compartment.” Owners of vehicles that do not have a “glove compartment” may still transport weapons unconcealed in the front seat or in the trunk of the motor vehicle.
Nothing in this opinion compromises one of the inherent and inalienable rights of Kentuckians to bear arms in defense of themselves or in defense of the state, subject to the power of the General Assembly to enact laws to prevent persons from carrying concealed weapons. §§ 1, 7 Ky. Const. Certainly this is a jealously guarded right that the legislature has chosen to regulate in regard to the carrying of concealed weapons. We find such regulation *591appropriate and constitutionally authorized.
Contrary to Mohammad’s claim, the use of the indefinite article “a” in the phrase “in a glove compartment” would not extend the exception to include any compartment in the vehicle. The article “a” does not have a universal definition, and its meaning in a statute depends upon the context that it is used. Black’s Law Dictionary 1 (6th ed.1990). The article “a” may be used to indicate one of a particular class, in addition to the expansive definition of an undetermined or unspecified item. See Webster’s New International Dictionary of the English Language 1 (2d ed.1936).
In the context of this statute, the appropriate interpretation is that “a glove compartment” refers to a certain compartment of a larger, understood class of vehicles equipped with glove compartments. The statute does not provide an exception for all manufacturer-installed compartments of a vehicle, as the term “glove” specifically narrows the exception to the singularly named compartment. Whether gloves fit into other compartments is immaterial because the phrase “glove compartment” was expressly adopted by the General Assembly and retains plain meaning as a compartment located in the dashboard of a vehicle. An interpretation of the indefinite article extending the exception to all compartments in the vehicle would require this Court to ignore the ordinary meaning of the phrase “glove compartment.” Interpreting the use of the indefinite article to refer to glove compartments within a large group of vehicles that have glove compartments gives all of the words in the statute their logical and ordinary meaning.
The language of KRS 527.020(8) provides a plain and unambiguous exception to the prohibition against carrying concealed weapons provided that the weapon is stored in a glove compartment of a vehicle. We therefore hold that KRS 527.020(8) does not extend an exception to any compartment within a vehicle, but only to a specific compartment, commonly known as a glove compartment, located in the dashboard of a vehicle.
The decision of the Court of Appeals is affirmed.
GRAVES, MCANULTY and ROACH, JJ. concur.
SCOTT, J., concurs in part and dissents in part and is joined by LAMBERT, C.J.
MINTON, J., not sitting.